725 So. 2d 450 (1999)
Harvey BURTON d/b/a Investment Funding Associates, Appellant,
v.
Mark A. SALZBERG, Aragon, Martin, Burlington, Weil & Crockett, P.A., Clasca Enterprises, Inc., Joint venturer, and Bayshore Credit Corp., Joint venturer d/b/a/ Sunday Bay, a Florida joint venturer, Mario Rodriguez, and Peter Clasca, Appellees.
No. 98-1317
District Court of Appeal of Florida, Third District.
February 10, 1999.
*451 Stanley J. Bartel, Miami, for appellant.
Stephens, Lynn, Klein & McNicholas, and Philip D. Parrish, Miami, for appellees.
Before NESBITT, COPE and LEVY, JJ.
PER CURIAM.
Affirmed. Defamatory statements made in the course of judicial proceedings are accorded absolute privilege. The privilege arises upon the doing of any act necessarily preliminary to judicial proceedings. See Levin, Middlebrooks, Mabie, Thomas, Mayes & Mitchell v. United States Fire Ins. Co., 639 So. 2d 606, 607 (Fla.1994); Ponzoli & Wassenberg, P.A. v. Zuckerman, 545 So. 2d 309, 309-10 (Fla. 3d DCA 1989); Sussman v. Damian, 355 So. 2d 809, 811 (Fla. 3d DCA 1977); 19 Fla. Jur.2d Defamation & Privacy § 66 (1980). We agree with the trial judge that the written statement here was made as part of existing litigation between these parties.